Writ of error is to the judgment in the Circuit Court of Duval County entered against the plaintiff on sustaining demurrer to plaintiff's original declaration and several amended declarations.
The judgment of the court below should be sustained and affirmed upon authority of Perkins v. Morgan Lumber Company,68 Fla. 503, 67 So.2d 126 and cases there cited. See also Taylor v. Phosphate Co., 61 Fla. 455, 54 So. 904; Arnold v. Texas Co.,77 Fla. 301, 81 So. 462; A. C. L. R. Co. v. Ryland, 50 Fla. 190, 40 So. 24; Wilson  Toomer Fertilizer Co. v. Lee, 90 Fla. 632,  106 So. 462.
It is so ordered.
Affirmed.
WHITFIELD, BROWN and BUFORD, J. J., concur. *Page 147